Case: 3:17-cv-00330-TMR-SLO Doc #: 44 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 713



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


Board of Education of The Springfield       :
City School District,                       :
                                            :     Case No. 3:17-cv-00330
           Plaintiff,                       :
                                            :     District Judge Thomas M. Rose
vs.                                         :     Magistrate Judge Sharon L. Ovington
                                            :
HBH Technology, Inc., et al.,               :
                                            :
           Defendants.                      :



                                  DECISION AND ENTRY


           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #43), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on April 23, 2020 (Doc. #43) is
              ADOPTED in full;

      2.      Plaintiff Board of Education of the Springfield City School District’s Motion
              for Default Judgment Against Defendant HBH Technology, Inc., fka Computer
              Automation Systems, Inc. (Doc. #34) is GRANTED, in part, and the Clerk of
              Court is directed to docket an entry of default against Defendant HBC
              Technologies pursuant to Fed. R. Civ. P. 55(a); and

      3.      Plaintiff Board of Education of the Springfield City School District’s Motion
              for Default Judgment Against Defendant HBH Technology, Inc., fka Computer
Case: 3:17-cv-00330-TMR-SLO Doc #: 44 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 714



        Automation Systems, Inc. (Doc. #34) is DENIED without prejudice to
        renewal after the successor-in-interest issue is resolved at summary judgment or
        trial.


            May 12, 2020                            *s/Thomas M. Rose

                                                      Thomas M. Rose
                                                 United States District Judge
